

114 S686 IS: To amend the Internal Revenue Code of 1986 to provide a limitation on certain aliens from claiming the earned income tax credit.
U.S. Senate
2015-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 686IN THE SENATE OF THE UNITED STATESMarch 10, 2015Mr. Grassley (for himself, Mr. Enzi, Mr. Crapo, Mr. Inhofe, Mr. Perdue, Mr. Scott, Mr. Roberts, Mr. Isakson, Mr. Risch, Mr. Boozman, Mr. Cornyn, and Mr. Johnson) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide a limitation on certain aliens from claiming
			 the earned income tax credit.1.Limitation on
		certain aliens claiming earned income tax credit(a)In
 generalParagraph (1) of section 32(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(G)Prohibition on
		  retroactive credit for certain immigrants(i)In
 generalIn the case of any alien described in clause (iii), no credit shall be allowed under this section for the taxable year in which such alien was granted deferred action described in such clause or for any taxable year prior to such year unless such alien—(I)was an eligible individual for the taxable year, and(II)was authorized to engage in employment in the United States for the entire taxable year.(ii)Married
 individualsIn the case of an eligible individual who is married (within the meaning of section 7703) to an alien described in clause (iii), no credit shall be allowed under this section for any taxable year—(I)in which such alien was married (within the meaning of section 7703) to the eligible individual, and(II)which includes or was prior to the date on which such alien was granted deferred action described in such clause,unless such
		  alien was authorized to engage in employment in the United States for the entire
			 taxable
 year.(iii)Alien describedAn alien is described in this clause if such alien is granted deferred action pursuant to the memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children and with Respect to Certain Individuals Who Are the Parents of U.S. Citizens or Permanent Residents dated November 20, 2014 (or any substantially similar policy changes issued or taken on or after the date of the enactment of this clause, whether set forth in memorandum, Executive order, regulation, directive, or by other action)..(b)Qualifying
 childrenSubparagraph (D) of section 32(c)(3) of the Internal Revenue Code of 1986 is amended by redesignating clause (ii) as clause (iii) and by inserting after clause (i) the following new clause:(ii)Prior
 yearsIn the case of an alien described in paragraph (1)(G)(iii), such alien shall not be taken into account as a qualifying child under subsection (b) for any taxable year in which such alien was granted deferred action described in such paragraph, or for any taxable year prior to such year, unless such alien was authorized to engage in employment in the United States for the taxable year..(c)Information sharing(1)Commissioner of Social Security(A)In generalThe Commissioner of Social Security (referred to in this subsection as the Commissioner) shall provide to the Secretary of Treasury (or the Secretary's delegate) the information described in subparagraph (B) with respect to any alien who—(i)is granted deferred action pursuant to the memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children and with Respect to Certain Individuals Who Are the Parents of U.S. Citizens or Permanent Residents dated November 20, 2014 (or any substantially similar policy changes issued or taken on or after the date of the enactment of this clause, whether set forth in memorandum, Executive order, regulation, directive, or by other action); and(ii)has been assigned a social security account number by the Commissioner.(B)Information providedThe information described in this subparagraph is—(i)the name and social security account number of any individual described in subparagraph (A);(ii)the date such social security account number was issued by the Commissioner; and(iii)such other information as determined by the Commissioner, in consultation with the Secretary of the Treasury, to be necessary to carry out the amendments made by subsections (a) and (b).(2)Secretary of Homeland SecurityThe Secretary of Homeland Security shall provide to the Commissioner of Social Security such information as is necessary to assist the Commissioner in carrying out the requirements of paragraph (1).(d)Effective
 dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.